       Case
        Case3:18-cv-00822-YY
             3:18-cv-00822-YY Document
                               Document16-1
                                        17 Filed
                                            Filed12/19/18
                                                  12/19/18 Page
                                                            Page11ofof11




 1 KYLE W. SCHUMACHER (BAR # 121887)
   kschumacher@sagarialaw.com
 2 SAGARIA LAW, P.C.
   3017 Douglas Blvd. Ste. 200
 3 Roseville, CA. 95661
   408-279-2288 ph
 4 408-279-2299 fax

 5 Attorneys for Plaintiff
   Angela Zambrano-Ford
 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                         DISTRICT OF OREGON — PORTLAND DIVISION
 9
10
     ANGELA ZAMBRANO-FORD,                             Case No.: 3:18-cv-00822-YY
11
                   Plaintiff,
12                                                     ORDER
            vs.
13

14 U.S. BANK, N.A.,

15                 Defendant.

16

17

18          Pursuant to the stipulation of the Parties, U.S. Bank, N.A. is dismissed with prejudice and
19 each party shall bear its own attorneys’ fees and costs.

20

21          IT IS SO ORDERED.
22
                                                          /s/ Youlee Yim You
23 DATED: December 19, 2018
                                                  Hon. Youlee Yim You
24
                                                  UNITED STATES MAGISTRATE JUDGE
25

26

27

28

                                                      1
                                                    ORDER
